JUDGE, J.
This bill was filed by the complainants, as a creditors’ bill, to set aside certain deeds of conveyance of property made by Matthew A. Marshall to two of his children, Mrs. Gere, formerly Mrs. Croom, and James B. Marshall, on the alleged ground that they were severally made to hinder, delay, and defraud the creditors of the said Matthew.
On the submission of the cause for a final decree, no evidence was introduced by the complainants but “ the bill, answers, and *556the transcript filed.” The defendants offered no testimony. The transcript was a copy of original entries in the book of accounts of the late Judge Reavis, showing a settlement of accounts had by him with defendant Matthew A. Marshall, in April, 1866.
Whether this transcript, which was introduced in evidence by consent of the defendants, with the reservation of the right to make objections to its competency and relevancy, can be regarded as proof sufficient to show that the cause was not submitted for a decree on the bill and answers without evidence, we need not determine, as the view we take of the case will make the result the same whether it was thus or otherwise submitted. But as to whether it was a hearing on bill and answers without testimony, see White’s Heirs v. The President, &c. of the Florence Bridge Co. 4 Ala. 464.
The charges of fraud made in the bill are direct and specific; and the interrogatories founded thereon for a discovery are of a thorough and most searching character. All the charges of fraud, and the interrogatories propounded to each defendant, are fully answered, and each one denies all the allegations imputing fraud; and the answers are strictly responsive.
It has long been the settled law of this State, that if a bill charges fraud, and the answer denies it, the answer, if uncontradicted, is conclusive evidence for the defendant. Smith v. Rogers, 1 Stewart & Porter, 317; Br. Bank Huntsville v. Marshall, 4 Ala. 60. The rule announced in these decisions, however, is not confined in its operation to charges of fraud alone. In all cases in our system of equity jurisprudence where the answer is verified in obedience to the requirement of the bill, it operates, so far as responsive, as evidence for the defendant, and must prevail unless disproved by two witnesses, or by one witness with corroborating circumstances. 1 Briclcell’s Dig. 738, and cases cited in section 1466. In the language of Judge Story: “ It is an invariable rule in equity, that where the defendant in express terms negatives the allegations of the bill, and the evidence is only of one person affirming as a witness what has been so negatived, the court will neither make a decree nor send' the case to be tried at law, but will simply dismiss the bill. The reason upon which the rule -stands is this. The plaintiff calls upon the defendant to answer an allegation of fact, which he makes ; and thereby he admits the answer to be evidence of that fact. If it is testimony, it is equal to the testimony of any other witness; and as the plaintiff cannot prevail unless the balance of proof is in his favor, he must either have two witnesses, or some circumstances in *557addition to a single witness, in order to turn the balance.” 2 Story’s Ec[. Jur. § 1528.
It is certainly true that the answers in the case before us disclose facts and circumstances connected with the conveyances attacked, which are, in contemplation of law, badges of fraud; but they are not proof sufficiently conclusive of it to overturn the sworn denials of the answers ; especially when the complainants have made the answers their own testimony.
The transcript showing a settlement between Judge Reavis and M. W. Marshall, in April, 1866, tends to show that the latter was not indebted to the former, at the close of the late war,. in as large a sum as he had stated it to be in his answer to the sixth interrogatory propounded to him in the bill. In the present aspect of the case, this contradiction can be of no material import. The co-clefendants and vendees of M. W. Marshall were not parties to the transaction, are not shown to have had any knowledge of it at any time, and cannot be affected by it.
It follows from what we have said, that the decree of the chancellor granting the relief prayed for by the complainants was erroneous ; and the decree must be reversed and the cause remanded.1

 This case was decided at the January term, 1875.